DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                              Oath/Declaration
2.   The oath/declaration filed on 05/04/2020 is acceptable.
                                Information Disclosure Statement
3.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 05/04/2020.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         i) The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
        ii) In the specification, para [0021], line 1, a phrase of “wherein the plurality of wires includes” should replace by – wherein the plurality of wires include --.      
         Claims
        In claim 13, line 6, a phrase of “wherein the plurality of fi wires comprises” should replace by –wherein  the plurality of first wires comprise --.

        In claim 15, line 2, a phrase of “the plurality of second wires comprises” should replace by – the plurality of second wires comprise --.
                                        Allowable Subject Matter
4.    Claims 1-20 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display apparatus, comprising a power supply line arranged over the fan-out portion and in the peripheral area; an insulating layer arranged between the plurality of wires and the power supply line; and wherein the peripheral area comprises an overlapping area in which the fan-out portion, the power supply line, and the sealing portion overlap one another, and the power supply line arranged in the overlapping area comprises a first conductive layer and a second conductive layer arranged on the first conductive layer, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-20 are directly or indirectly depend on the independent claim 1.

          Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                 Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KIM et al. (U.S. Publication No. 2019/0012031 A1), KWAK (U.S. Publication No. 2017/0141349 A1), and Park (U.S. Publication No. 2012/0098811 A1).
                                                  Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/PHUC T DANG/Primary Examiner, Art Unit 2892